Order entered March 6, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01092-CR
                               No. 05-19-01093-CR

                REGINALD QUOMONE JORDAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F14-60840-Q & F14-60841-Q

                                     ORDER

      Before the Court is appellant’s March 3, 2020 motion to supplement the

reporter’s record and request for an extension of time to file his brief. In his

motion, appellant alleges the reporter’s record (1) does not contain the testimony of

a witness who testified at the August 19, 2019 revocation hearing, (2) does not

contain exhibits admitted during the revocation hearing, and (3) does not contain a

transcript of appellant’s January 12, 2016 plea hearing and any other hearings that
took place in this case. We GRANT appellant’s motion to the extent of the

following relief.

      We ORDER Official Court Reporter Kendra Thibodeaux to review her

notes to determine whether any witness testimony was omitted from the reporter’s

record of the August 19, 2019 hearing filed in this case and to file, within

THIRTY DAYS of the date of this order, either a written verification that the

testimony already filed in the reporter’s record accurately reflects the proceedings

conducted or else an amended reporter’s record that includes any omitted

testimony.

      We further ORDER Ms. Thibodeaux to file, within THIRTY DAYS of the

date of this order, a supplemental reporter’s record containing copies of all exhibits

admitted into evidence during the August 19, 2019 revocation hearing, a record of

the January 12, 2016 plea hearing, and records of any other reported hearings in

these cases.

       We extend the time to file appellant’s brief until SIXTY DAYS from the

date of this order.


                                               /s/   LANA MYERS
                                                     JUSTICE




                                         –2–